DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the business" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11-17, 19, 21-23, 25-27 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 7,729,359, previously cited) in view of Bezos et al. (US 7,222,087).
Regarding claim 9, Kumar teaches a product exchange system (180, col. 4, lines 46-55) configured for managing an exchange of information related to a transaction executed through an ecommerce platform (140, col. 4, lines 27-34) provided by a third-party business (130, col. 3, lines 45-54) between a user (170, col. 3, lines 33-40) and the third-party business, wherein the user requests delivery of a product (120, col. 3, lines 45-47) through the transaction, wherein the product exchange system, the third-party business, and the user are separate parties, the product exchange system comprising: a controller (col. 4, lines 48-58 and col. 11, lines 13-35); a database (col. 4, lines 46-55) that includes a user information associated with the user, wherein the user information includes a physical address, wherein the database is in communication with the third-party business and the user; a memory (col. 4, lines 46-55 and col. 11, lines 13-35) coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; wherein in response to executing the program instructions, the controller is configured to: receive login credential (col. 2, lines 39-45 and col. 8, lines 35-43); send, upon verifying the login credentials, at least a subset of the user information from the database to the third-party business (col. 8, lines 44-65); and facilitate delivery of the product to the physical address of the user (col. 9, lines 44-62).
Kumar further teaches the product exchange system (180) receive a query to request the physical address from the ecommerce platform (140) (col. 8, lines 35-43) 
However, Bezos teaches receiving a request from the user to login the server system for shipping address verification (col. 4, line 44 to col. 5, line 32) and wherein the subset of the user information (email address) is used to obtain a physical address (col. 10, lines 53-62).
	In view of Bezos’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kumar by incorporating the teaching as taught by Bezos in order to enhance security purposes (see Bezos: col. 5, lines 23-32).
	Regarding claim 11, Kumar as modified by Bezos teaches all subject matter claimed as applied above.  Both Kumar and Bezos further teach wherein the partial address information comprises one of a geographic; identifier, a zip code, a zip code and country code, a country code, a city, a city and state, a state, a zip code and an identifier, and a zip code and a username (Kumar: fig. 4.  Bezos: col. 11, lines 40-44).
	Regarding claim 12, Kumar as modified by Bezos teaches all subject matter claimed as applied above.  Kumar further teaches wherein the third-party business is one of a merchant and a bank (col. 3, lines 48-53).
	Regarding claim 13, Kumar as modified by Bezos teaches all subject matter claimed as applied above.  Both Kumar and Bezos further teach wherein the controller is further configured to provide an interface through one of a website, a mobile 
	Regarding claim 14, Kumar as modified by Bezos teaches all subject matter claimed as applied above.  Kumar further teaches wherein the user information includes one of profile information, user preferences, and user purchase history (col. 3, lines 55-65).
	Regarding claims 15-17, Kumar as modified by Bezos teaches all subject matter claimed as applied above.  Moreover, the claims further limit the limitations in which
Kumar is not relied upon because of the “one of’ and “one or more of’ conditions set in
claim 14.  Therefore, such limitations are not given any patentable weight for consideration. However, applicant is referenced to fig. 4, col. 3, lines 62-65 and col. 8, lines 19-34 and line 66 to col. 9, line 30 of Kumar for the teaching of user information and delivery information.
	Regarding claim 19, Kumar as modified by Bezos teaches all subject matter claimed as applied above.  Kumar further teaches wherein the controller is further configured to receive, from the user, selection of the subset of the user information (col. 7, lines 55-62).
	Regarding claims 21 and 22, Kumar as modified by Bezos teaches all subject matter claimed as applied above.  Kumar further teaches wherein the controller is configured to send the subset of user information without collecting payment and further limitations as claimed (step 370 is an optional step which implies the controller is not a payment processor, col. 8, lines 53-67).

Kumar further teaches the product exchange system (180) receive a query to request the physical address from the ecommerce platform (140) (col. 8, lines 35-43) but fails to teach receiving a user request from the ecommerce platform for the user to access the product exchange system and the subset of the user information includes partially address information of the physical address.

	In view of Bezos’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kumar by incorporating the teaching as taught by Bezos in order to enhance security purposes (see Bezos: col. 5, lines 23-32).
	Regarding claim 25, Kumar as modified by Bezos teaches all subject matter claimed as applied above.  Kumar further teaches wherein the controller is further configured to send one of a delivery location and a billing location to the third-party business (col. 9, lines 32-37).
	Regarding claim 26, Kumar as modified by Bezos teaches all subject matter claimed as applied above.  Kumar further teaches wherein the controller is further configured to validate (authenticate and compare) the user information before sending to the third-party business (col. 2, lines 39-45 and col. 8, lines 58-62).
Regarding claim 27, Kumar as modified by Bezos teaches all subject matter claimed as applied above.  Kumar further teaches wherein the user information includes
an identity of the user (agent’s identity, col. 8, lines 38-41), a delivery address, and a
home address, and wherein the controller further configured to validate the at least one
of the identity of the user (col. 2, lines 39-45 and col. 8, lines 58-62), the delivery
address, and the home address with a third-party source (150, col. 4, lines 40-45).

	Regarding claim 31, the combination of Kumar and Bezos teaches all subject matter claimed as applied to claim 1 above except for the third-party being a financial services business.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar and Bezos for the third-party being a financial services business as claimed in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of intended use for the third-party business to be used in the financial services business.   Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.
	Regarding claim 32, Kumar as modified by Bezos teaches all subject matter claimed as applied above.  Both Kumar and Bezos further teach wherein the partial address information comprises one of a geographic identifier, a zip code, a zip code and a country code, a country code, a city, a city and state, a state, a zip code and an identifier, and a zip code and a username (Kumar: fig. 4.  Bezos: col. 11, lines 40-44).
	Regarding claim 33, Kumar as modified by Bezos teaches all subject matter claimed as applied above.  Kumar further teaches wherein the user information includes 
Regarding claim 34, Kumar as modified by Bezos teaches all subject matter claimed as applied above.  Moreover, the claims further limit the limitations in which
Kumar is not relied upon because of the “one of’ and “one or more of’ conditions set in
claim 33.  Therefore, such limitations are not given any patentable weight for consideration. However, applicant is referenced to col. 3, lines 62-65 of Kumar for the teaching of user information.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as modified by Bezos as applied to claim 9 above, and further in view of Williams et al. (US 2015/0046361, previously cited).
Regarding claim 18, Kumar as modified by Bezos teaches all subject matter claimed as applied above except for the controller is further configured to recommend an item to the user as claimed.
However, Williams teaches controller (host carrier) is configured to recommend item (services) to the user ([0025]).
In view of Willams’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar and Bezos by incorporating the teaching as taught by Williams in order to provide recommendation of the plurality of delivery services.
Claims 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as modified by Bezos as applied to claims 9 and 23 above, and further in view of Allocca et al. (US 2006/0036504, previously cited).

However, Allocca teaches shipping or delivering to different countries (fig. 1D, [0005] and claim 7). 
In view of Allocca’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar and Bezos by incorporating the teaching as taught Allocca in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is well-known in the art of delivery business to delivery internationally.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/23/2022, with respect to the rejection(s) of claim(s) 9 and 11-27 under 35 U.S.C 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kumar, Bezos, Williams and Allocca.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887